Ellsworth, J.
One objection to the plaintiffs’ right of recovery is, that, since the commencement of the suit, the plaintiffs have assigned their claim to one Brown. The terms of this assignment are not before us, and we know not whether the assignment is expressed so as to carry along with it this suit and attachment, for the benefit of the assignee, or if the plaintiffs may not still have some resulting, or conditional interest in the suit. This should have been made distinctly to appear, if the point was seriously to be made. The loss of the attachment may be the loss of the debt; for it may be too late to begin another suit, as other attachments may now intervene which will absorb the property. Indeed, the point itself seems scarcely to have attracted attention on the trial, for it is not mentioned in the answer, nor anywhere alluded to, except by the committee, just at the close of the report, where, in the briefest manner possible, they simply mention the fact. Under the circumstances, we may do great injustice to the assignee, who appeared and conducted the suit before the committee, if we yield to this objection at this time, and especially as we are not altogether satisfied that the question is necessarily presented in such a form, as to require us to decide it. It is clear, that the suit was properly commenced in the name of the plaintiffs, for they were then the owners of the claim. If anything has taken place since, which renders further proceedings improper, it should have been brought to the notice of the court by plea, or answer, and then the facts would have been investigated, and no injustice done to the assignee. We will add, if the question had been made when the extent and character of the assignment would have been enquired into, we are not satisfied it' could, after all, avail the defendants; it certainly ought not to, if the contrary was understood by the parties. The gene*384ral principle, as to parties, is undoubtedly the same in equity, as in law, that proceedings must be in the name of the person having the interest, but there may be some exceptions, at least in the further prosecution of a suit in equity. In Lee v. Jilson, 9 Conn. R., 95, this court held that, at - law, the absolute endorsement, and transfer, of a negotiable note by the payee, after he had brought the suit, and while it was pending, would defeat a recovery; but even then, the judge, who gives the opinion of the court, says ; “ what might be the effect of circumstances attending the assignment, such as an agreement, on the part of the assignee, thatthe suit should be prosecuted in the name of the payee, we do not decide; no such circumstances exist in the case under consideration.” We are inclined to consider the rule to be as laid down in Story’s Eq. PL, § 156; generally speaking, an assignee, pendente lite, need not be made a party to a bill, or be brought before the court, &c., “and it will make no difference whether the assignee, pendente lite, be the claimant of a legal or an equitable interest, or whether he be the assignee of the plaintiffs, or the defendants,” 1 Y. & C. N. R., 230. We see no reason why the bill should be dismissed on this account, and such is the judgment of the court.
It is again objected to the report, that interest is allowed to the plaintiffs, on the accounts, or business, of 1850, for money disbursed in the course of the business. The contract for that year says nothing about interest, it is true, but its language is, “ all accounts paid by either party, for necessary disbursements in the business of the company, are to be charged to the concern.” The business was expected to be done on a letter of credit from the plaintiffs, together with the avails of sales made in New York, as cargoes should arrive from time to time, and be turned into money. The amount of business that year was about $100,000, and the balance of interest in favor of the plaintiffs for money advanced was $1,579.16, which the committee allowed to the plaintiffs. Whatever impropriety, if indeed any, there *385might have been, in charging interest in the first instance, it was quite too late to make the objection, for the first time, before the committee. The defendants well knew, in 1850 and 1851, that this balance of intérest was charged by the plaintiffs, for the committee found that the defendants, and especially Daniel P. Clark, who makes the objection, were familiar with the manner in which the company accounts were kept, in the books lying open before him ; and what is more important, his own account for 1850, made up with this item of interest in it, and handed to him, was not objected to then, or afterward. If said Clark had any objection, he should have made it at the time, or within a reasonable time after, but not having done so, the account, as rendered, became an account settled. Said Clark likewise took as his share, his one-third of the profits for the year, the whole being $6,250.21, and he cannot now ask to have the account opened. 1 Greenl. Ev., § 197. In Willis v. Jernegan, 2 Atk., 252, Lord Hardwick said, “ if the person, to whom the account is sent, kept the account for any length of time, without making objection, it became a stated account.” So, “ daily entries in a book, constantly open to the party’s inspection, were admissions against him, of the matters therein stated.” Greenl. Ev., § 197. Butler v. Cornwall Iron Com., 22 Conn. R., 336.
For the reasons assigned for allowing interest on the account of 1850, interest should be allowed for 1851. Besides, the contracts of October 1850, and January 1851, provide for the allowance of interest, at the rate of seven per cent., and so the business of 1852 was conducted upon the same principles and is subject to the same allowance of interest.
Again, it is said, the committee erred, in allowing the plaintiffs one third of the profits on the whole business of 1851, instead of on one-third of three quarters of the business, because Duboeq, Gamón & Co., were to have one quarter as their part. We think the committee were correct. The *386plaintiffs were not to allow, any part of their one third, because Jewett & Clark had a sub-contract with JDubocq, Gamón & Co., to allow them one quarter for transacting a part of their business in the West Indies. In the contract of the 29th of January, 1851, the plaintiffs are to be interested in “ all shipments to and from New York,” in the proportion of one third each as between themselves and Clark and Jewett.
The committee were correct in not admitting Clark, as a partner in the business of 1852, at Ponce. Clark had refused to engage in that business, and he never had anything to do with it.
The committee were correct in allowing Clark his wages and expenses for 1852, being $578. The services were rendered at a stipulated price, and the expenses arose in the appropriate business of the company, and they are not forfeited by any supposed fraudulent motives of Clark. So we ■think the $220, is properly credited him, for his wages and expenses in the business of 1851, and that he is entitled to have the benefit of the, $137.50, the share which Jewett was to pay, and the benefit of which he agreed Clark should have, in the settlement of the account.
These are the only questions that have been discussed at the bar, and we advise judgment to be rendered upon these points, on the principles expressed.
In this opinion, the other Judges, Storrs and Hinman, concurred.
Decree accordingly.